DETAILED ACTION
This action is in response to the application filed 20 October 2019, claiming benefit back to 29 October 2018.
	Claims 17 – 37 are pending and have been examined; claims 1 – 16 have been cancelled by Applicant. 
	This action is Non-Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 March 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28 and 29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 28 recites “the computer readable memory device of claim 17, wherein the processor is a high-end computer”, however it is unclear how this limitation further limits the computer readable memory device, since a ‘computer readable memory device’ is system agnostic; in other words, the readable memory would not be affected by the type of processor that it is run on.  In other words, the processor is outside of the scope of the claimed computer readable memory device.   Further the term "high-end" is a relative term which renders the claim indefinite.  The term " high-end " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example, what is considered high-end in 2019 would be considered slow in 2025   For purposes of prosecution, the claim will be interpreted as running on any computer, since the type of computer or processor running the instructions embodied on the computer readable memory device would not affect the claimed computer readable memory device. 

Claim 29 recites “the computer readable memory device of claim 28, wherein the high-end computer is "General purpose machine type family N1", which is maintained by Google, USA”, however it is unclear how this limitation further limits the computer readable memory device, since a ‘computer readable memory device’ is system agnostic; in other words, the readable memory would not be affected by the type of processor that it is run on.  In other words, the processor is outside of the scope of the claimed computer readable memory device.  Further, the claim is reciting a trademarked system, not owned by Applicant, and as such the claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product1.   Correction is requested. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17 – 26 and 28 – 30 are not in one of the four statutory categories of invention.  Claim 17 recites a “computer readable memory device” embodying various instructions.   The broadest reasonable interpretation of a claim drawn to a “computer readable memory device” typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of “computer readable memory device”. In this instance, the specification provides no special definition with respect to the “computer readable memory device” limiting the broadest reasonable interpretation to non-transitory media (see specification, paragraphs [0054], [0081], [0132], noting the ‘may be’ or ‘can be’ language). As a result, claim 7 encompasses within their scope signals per se and is thus not statutory.  Claims 18 – 26 and 28 – 30 are dependent and claims and do not overcome the deficiency of their parent claim.  Thus, claims 17 – 26 and 28 – 30 are non-statutory. (See In re. Nuijten, 500 F.3rd 1346, 1356-57; and:
www.uspto.gov/ip/boards/bpai/decisions/prec/fd2012_007692_precedential.pdf.).  
	It is noted that claim 27 is in a statutory category as it further limits the computer readable memory device to a read/write hard disc. 

Claims 17 – 37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention, when the claims are taken as a whole,  is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   

Step 2A – 1: The claims recite a Judicial Exception. Exemplary independent claim 17 recites the limitations of i.to obtain a demand for loss (DFL); ii. to analyze the obtained DFL and to decide whether the DFL is for real occurred damages; and iii. to report the decision.  These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers fundamental economic practices / certain methods of organizing human activity [e.g. concepts relating to the economy and commerce, such as agreements between people in the form of contracts, legal obligations, and business relations; satisfying or avoiding a legal obligation], by the limitations in the mind, but for the recitation of generic computer components.  The claim limitations are directed to performing an analysis regarding an insurance claim.  Further the claim language encompasses a user analyzing a claim to determine if the claim is legitimate.  The mere nominal recitation of a generic processor running instructions does not take the claim limitation out of the fundamental economic practices / certain methods of organizing human activity and mental processes groupings.

Step 2A – 2: This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Independent claim 17 recites the additional limitations of a computer readable memory device; independent claim 30 recites a system comprising a Demand-For-Loss-Analyzer unit (DFLAU) that is communicatively
coupled with one or more databases (DBs); and wherein the DFLAU is a processor that is configured; and both independent claims further recite wherein the obtained DFL is related to a cargo shipping unit (CSU) that is associated with a journey from an origin to a destination.   The computer readable memory device and the processor are both recited at a high level of generality, and merely automates the steps.  The wherein limitations are merely a field of use limitations, and do not affect the device or system, respectively.  The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; 
	The claim is directed to the abstract idea.

The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims, and it has been held that “[i]n defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow.” (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350.  )
Turning to the dependent claims, none of the claimed features of the dependent claims further limit the claimed invention in such a way to direct the claimed invention to statutory subject matter (e.g. change the scope of the claimed invention as to no longer be directed towards an abstract idea, or include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se), nor do they add limitations that, when taken as a combination, result in the claim as a whole amounting to significantly more than the judicial exception. In respect to exemplary dependent claims 18 – 30:
	Claim 18 merely recites a mathematical model used to perform the analyzing step;
	Claims 19 and 20 merely describe the type of data received and used in the predictive model;
	Claims 21 – 23 merely describe the source of the data (and are not a part of the claimed memory device or system comprising a processor);
	Claims 24 and 25 merely describe the field in which the data being received is related;
	Claim 26 merely describes a further abstract step of defining a cause of the damage;
	Claims 27 – 30 merely describe the type of device that makes up the memory device, or merely recite a processor on which the instructions would preferably be run on (and are not a part of the claimed memory device). 

Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se [e.g. a computer readable memory device, a processor] amount to no more than  mere instructions to implement the idea on a computer, or the recitation of generic computer structure that serves to perform generic computer functions previously known to the industry2  [e.g. performing 
Applicant’s specification, at, e.g., paragraphs [0054], [0081], [0132], provides evidence of generic computer hardware performing generic, well-known, computer functions. 

Viewed as a whole, these additional claim elements, both individually and in combination, do not provide meaningful limitations to transform the above identified abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more (e.g. improvements to another technology or technical fields, improvements to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment) than the abstract idea itself.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation3.

Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See Alice Corporation Pty. Ltd. v. CLS Bank International, 573 U.S. No. 13–298.            
            

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 18, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Becerra et al. (U.S. 2010/0145734; hereinafter Becerra), in view of Loda (U.S. 2006/0164239). 
	Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Becerra et al. (U.S. 2010/0145734; hereinafter Becerra), in view of Loda (U.S. 2006/0164239).

In respect to claim 17, Becerra discloses a computer readable memory device comprising executable instructions that when executed cause a processor, at a Demand-For-Loss-Analyzer unit (DFLAU):
	i. to obtain a demand for loss (DFL) (e.g. claim) (see at least  [0049] The automated claim processing system 10 of the present invention is shown in greater detail in FIGS. 3-4. In the "origination phase" 50, the claimant 16 can file a new claim, or check the status of an existing claim through communication via an external website 52 or IVR telephone input site 54 maintained by the operator of the automated claim processing system 10, or through a telephonic claims representative call center 56 of the operator. Once at the interface 18, the system 10 prompts the claimant 16 to select between filing a new claim/activation, requesting continued benefits, or checking the status of an existing claim/activation); 
	ii. to analyze the obtained DFL and to decide whether the DFL is for real occurred damages (see at least  [0073] The claim processing system 10 shown in FIG. 4 includes a risk assessment process module 82 for conducting risk assessment phase 80 of the underlying process. Associated with risk assessment process module 82 is a model 84 for predicting the relative risk of the beneficial coverage claim being ;
	iii. to report the decision (see at least [0094] Fourth, after each corroborating data source search, the AVV score is compared against the required TCL value for that claim to determine whether the TCL score has been achieved yet for that claim. If the TCL score has been achieved, then the ALV process is completed and the claims processing system 10 proceeds to the Adjudication Phase 100 for the claim. If the TCL score has not yet been satisfied for the claim, then the ALY process should only continue with the consultation of the remaining corroborating data sources available for the claim if the RVV value for the claim (TCLAVV) is attainable by the PVV of the remaining, unchecked corroborating data sources. If the PVV value of those remaining, unchecked corroborating data sources does not exceed the RVV score for the claim, then the ALY process concludes, and the claims processing system 10 should proceed to customer provided loss verification of the claim before the adjudication Phase 100 is reached [e.g. to report the decision]).
	Becerra may not explicitly disclose wherein the obtained DFL is related to a cargo shipping unit (CSU) that is associated with a journey from an origin to a destination.
	It is noted that this wherein statement fails to further limit the computer readable memory device, as the computer readable device, and the instructions thereon, would not be affected by what the DFL is related to, such as a CFU.  
	Analogous art Loda discloses wherein the obtained DFL is related to a cargo shipping unit (CSU) that is associated with a journey from an origin to a destination (see at least [0049] The use of the microserver also has other benefits. The microserver allows better management of the supply chain, 
	It would have been obvious to one of ordinary skill in the art to include in the insurance claim determination system of Becerra the microserver monitoring a cargo shipping container carrying insurance as taught by Loda since the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that it would produce a predictable result of determining claim damages for any type of covered property. 

In respect to claim 18, the combined invention of Becerra and Loda disclose the computer readable memory device of claim 17 (see Id.), Becerra further disclosing wherein the executable instructions when executed cause the processor to analyze the obtained DFL by using a predictive model damages (see at least  [0073] The claim processing system 10 shown in FIG. 4 includes a risk assessment process module 82 for conducting risk assessment phase 80 of the underlying process. Associated with risk assessment process module 82 is a model 84 for predicting the relative risk of the beneficial coverage claim being fraudulent or misstated. A set of business rules 84 stored within the system database is used by the system 10 to activate the risk assessment process module utilizing model 82. Also associated with risk assessment process 82 is a risk score table 86 that assigns a numerical risk assessment score to the beneficial coverage contract claim in response to the risk prediction output of model 82. Audit log 88 stores data for the real-world risk outcome of previous beneficial coverage contract claims similar to the claim in question. Using this information, the predictive model 82 can be modified by the operators of the system 10 to make it as accurate as possible. [0074] In the risk assessment phase 80, the information entered during the origination, entitlement, and set-up phases are combined together with other information such as account balance, customer credit score, age, etc. to assess the relative risk of the claim being fraudulent, and assign a risk score. The risk assessment phase 80 of the claim processing system 10 utilizes a tool based upon advanced predictive modeling techniques for enabling the insurance company to assess the relative risk associated with a claim. [0075] Statistical modeling utilizes data attributes of all insureds to develop an automated risk assessment tool ("RAT") 36 (see FIG. 3) for assessing the risk associated with a particular claim. The resulting models (in FIG. 4) consider all possible trends among the variables to assess the claim and model the potential risk associated therewith).

27, the combined invention of Becerra and Loda disclose the computer readable memory device of claim 17 (see Id.), Becerra further disclosing wherein the memory device is read/write hard disc (see at least [0044]  Referring to the example embodiment of FIG. 2, the automated claims processing system 10 comprises a general programmable computer 22 having a central processing unit ("CPU") 24, controlling a memory unit 26, a storage unit 28, an input/output ("I/O") control unit 30, and at least one monitor 32. Computer 22 operatively connects to database 40, containing, e.g., records of beneficial coverage contracts, claimant data, and claims data. It also operatively connects to the risk assessment tool 36 and automated loss verification tool 38 that will be described more fully herein. Computer 22 may also include clock circuitry, a data interface, a network controller, and an internal bus).
In respect to claim 28, (as best interpreted in light of the 112(b) rejection above) the combined invention of Becerra and Loda disclose the computer readable memory device of claim 17 (see Id.), Becerra further disclosing wherein the processor is a high-end computer (see at least FIG. 2 and [0044]). 

Claims 30 and 31 recite a system performing the same steps as found in claims 17 and 18, and are rejected using the same rationale.  In further regards to claim 30, Becerra further discloses a. a Demand-For-Loss-Analyzer unit (DFLAU) that is communicatively coupled with one or more databases (DBs); b. wherein the DFLAU is a processor (see at least FIG. 2 and [0044]). 


Claims 19 – 23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Becerra et al. (U.S. 2010/0145734; hereinafter Becerra), in view of Loda (U.S. 2006/0164239), in further view of Allen et al. (U.S. 10,713,726; hereinafter Allen).
	Claims 32 – 34, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Becerra et al. (U.S. 2010/0145734; hereinafter Becerra), in view of Loda (U.S. 2006/0164239), in further view of Allen et al. (U.S. 10,713,726; hereinafter Allen).

In respect to claim 19, the combined invention of Becerra and Loda disclose the computer readable memory device of claim 18 (see Id.), Loda disclosing wherein the executable instructions when executed cause the processor:  a. to obtain readings from one or more sensors that are associated with the CSU (see at least [0024] The system 13 includes a server 15. The server 15 may monitor the conditions in or near the shipping container 11 and/or gather data about the products within the container 11. To assist such tasks, the server 15 may interact with one or more sensors. As shown in FIG. 2, examples of suitable sensors include a camera 17 (video or still), environmental sensors (e.g., temperature, humidity), chemical sensors, radiological sensors, location sensors (e.g., GPS), accelerometers, smoke detectors, and sensors to . 
	The combined invention of Becerra and Loda disclose a predictive model (see Becerra [0073]-[0075], as discussed in claim 1), and further discloses inputting data from multiple data sources into the model ((see at least [0081] It is important for the validity of the automated claim processing system 10 of the present invention that the advanced predictive models underlying the RAT tool 36 and associated model 82 be checked periodically against actual results for the validity of claims filed by claimant. Hence, data sources are controlled, monitored and validated by a random hold out sample 89 of claimants who file a claim. The hold out sample 89 is randomly generated by selecting every nth customer. The hold out sample 89 is scored by the RAT tool 36 and verified by one or more of the automated loss verification ("ALY") data sources-preferably by all the available data sources if maximum confidence that the system 10 is working is desired. The system will compare the result of each data source verification against the result of the claimant-provided loss verification in order to determine that the ALY system models are working properly. Certain trends such as customers who never provided loss verification (self-denial) will be analyzed and followed up upon to determine if any changes need to be made to the data source ( example: adjusting the confidence level)), however they may not explicitly disclose to place the obtained readings in the predictive model for predicting the likelihood that the obtained DFL is for real occurred damages. 
	Analogous art Allen discloses b. to place the obtained readings in the predictive model for predicting the likelihood that the obtained DFL is for real occurred damages (see at least col 101, lines 20 – 43: (493) With continuing reference to the step 3002, policy manager 2212 preferably utilizes one or more predictive models to rapidly perform one or more insurance related process and/or to provide insurance related services identified at 2958. Predictive modeling generally refers to techniques for extracting information from data to build a model that can predict an output from a given input. Predicting an output can include performing analysis to predict an occurrence of a certain peril, such as earthquake or hurricane, to name a few examples. Various types of predictive models can be used to analyze data and generate predictive outputs. Examples of predictive models include, but not limited to, Naive Bayes classifiers, linear and logistic regression techniques, support vector machines, neural networks, memory-based reasoning techniques, and the like. Typically, a predictive model is trained with training data that includes input data and output data that mirror the form of input data that will be entered into the predictive model and the desired predictive output, respectively. The amount of training data that may be required to train a predictive model can be large. It is noted that different types of predictive models may be used by policy manager 2212 depending on the type of the service/product provided and/or type of captured informatics sensor or image data).
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is the sensor data into the model of Allen with the use of third part data in a predictive model of Becerra and Loda. 
Thus, the simple combination of one known element with another producing a predictable result of using sensor data as one of the sources of data to update the predictive model,  renders the claim obvious. 
	Becerra, as combined with Loda and Allen, further discloses c. to present the likelihood that the obtained DFL is for real occurred damages (see at least  [0073] The claim processing system 10 shown in FIG. 4 includes a risk assessment process module 82 for conducting risk assessment phase 80 of the underlying process. Associated with risk assessment process module 82 is a model 84 for predicting the relative risk of the beneficial coverage claim being fraudulent or misstated. A set of business rules 84 stored within the system database is used by the system 10 to activate the risk assessment process module utilizing model 82. Also associated with risk assessment process 82 is a risk score table 86 that assigns a numerical risk assessment score to the beneficial coverage contract claim in response to the risk prediction output of model 82. Audit log 88 stores data for the real-world risk outcome of previous beneficial coverage contract claims similar to the claim in question. Using this information, the predictive model 82 can be modified by the operators of the system 10 to make it as accurate as possible. [0074] In the risk assessment phase 80, the information entered during the origination, entitlement, and set-up phases are combined together with other information such as account balance, customer credit score, age, etc. to assess the relative risk of the claim being fraudulent, and assign a risk score. The risk assessment phase 80 of the claim processing system 10 utilizes a tool based upon advanced predictive modeling techniques for enabling the insurance company to assess the relative risk associated with a claim. [0075] Statistical modeling utilizes data attributes of all insureds to develop an automated risk assessment tool ("RAT") 36 (see FIG. 3) for assessing the risk associated with a particular claim. The resulting models (in FIG. 4) consider all possible trends among the variables to assess the claim and model the potential risk associated therewith).

In respect to claim 20, the combined invention of Becerra and Loda disclose the computer readable memory device of claim 18 (see Id.), Loda disclosing wherein the executable instructions when executed cause the processor:  a. to obtain readings from one or more sensors that are associated with the CSU (see at least [0024] The system 13 includes a server 15. The server 15 may monitor the conditions in or near the shipping container 11 and/or gather data about the products within the container 11. To assist such tasks, the server 15 may interact with one or more sensors. As shown in FIG. 2, examples of suitable sensors include a camera 17 (video or still), environmental sensors (e.g., temperature, humidity), chemical sensors, radiological sensors, location sensors (e.g., GPS), accelerometers, smoke detectors, and sensors to . 
	The combined invention of Becerra and Loda disclose a predictive model (see Becerra [0073]-[0075], as discussed in claim 1), and further discloses inputting data from multiple data sources into the model ((see at least [0081] It is important for the validity of the automated claim processing system 10 of the present invention that the advanced predictive models underlying the RAT tool 36 and associated model 82 be checked periodically against actual results for the validity of claims filed by claimant. Hence, data sources are controlled, monitored and validated by a random hold out sample 89 of claimants who file a claim. The hold out sample 89 is randomly generated by selecting every nth customer. The hold out sample 89 is scored by the RAT tool 36 and verified by one or more of the automated loss verification ("ALY") data sources-preferably by all the available data sources if maximum confidence that the system 10 is working is desired. The system will compare the result of each data source verification against the result of the claimant-provided loss verification in order to determine that the ALY system models are working properly. Certain trends such as customers who never provided loss verification (self-denial) will be analyzed and followed up upon to determine if any changes need to be made to the data source ( example: adjusting the confidence level)), however they may not explicitly disclose to place the obtained readings in the predictive model for predicting the likelihood that the obtained DFL is for real occurred damages. 
	Analogous art Allen discloses b. to place the obtained readings in the predictive model for predicting the likelihood that the obtained DFL is for real occurred damages (see at least col 101, lines 20 – 43: (493) With continuing reference to the step 3002, policy manager 2212 preferably utilizes one or more predictive models to rapidly perform one or more insurance related process and/or to provide insurance related services identified at 2958. Predictive modeling generally refers to techniques for extracting information from data to build a model that can predict an output from a given input. Predicting an output can include performing analysis to predict an occurrence of a certain peril, such as earthquake or hurricane, to name a few examples. Various types of predictive models can be used to analyze data and generate predictive outputs. Examples of predictive models include, but not limited to, Naive Bayes classifiers, linear and logistic regression techniques, support vector machines, neural networks, memory-based reasoning techniques, and the like. Typically, a predictive model is trained with training data that includes input data and output data that mirror the form of input data that will be entered into the predictive model and the desired predictive output, respectively. The amount of training data that may be required to train a predictive model can be large. It is noted that different types of predictive models may be used by policy manager 2212 depending on the type of the service/product provided and/or type of captured informatics sensor or image data).
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is the sensor data into the model of Allen with the use of third part data in a predictive model of Becerra and Loda. 
Thus, the simple combination of one known element with another producing a predictable result of using sensor data as one of the sources of data to update the predictive model,  renders the claim obvious. 
	Becerra, as combined with Loda and Allen, further discloses c. to compare the predicted value to a first threshold; and d. to determine that the obtained DFL is for real occurred damages when the predicted value is greater than the first threshold (see at least [0094] Fourth, after each corroborating data source search, the AVV score is compared against the required TCL value for that claim to determine whether the TCL score has been achieved yet for that claim. If the TCL score has been achieved, then the ALV process is completed and the claims processing system 10 proceeds to the Adjudication Phase 100 for the claim. If the TCL score has not yet been satisfied for the claim, then the ALY process should only continue with the consultation of the remaining corroborating data sources available for the claim if the RVV value for the claim (TCLAVV) is attainable by the PVV of the remaining, unchecked corroborating data sources. If the PVV value of those remaining, unchecked corroborating data sources does not exceed the RVV score for the claim, then the ALY process concludes, and the claims processing system 10 should proceed to customer provided loss verification of the claim before the adjudication Phase 100 is reached [e.g. compare the predicted value to a first threshold]; see further [0073] The claim processing system 10 shown in FIG. 4 includes a risk assessment process module 82 for conducting risk assessment phase 80 of the underlying process. Associated with risk assessment process module 82 is a model 84 for predicting the relative risk of the beneficial coverage claim being fraudulent or misstated. A set of business rules 84 stored within the system database is used by the system 10 to activate the risk assessment process module utilizing model 82. Also associated with risk assessment process 82 is a risk score table 86 that assigns a numerical risk assessment score to the beneficial coverage contract claim in response to the risk prediction output of model 82. Audit log 88 stores data for the real-world risk outcome of previous beneficial coverage contract claims similar to the claim in question. Using this information, the predictive model 82 can be modified by the operators of the system 10 to make it as accurate as possible. [0074] In the risk assessment phase 80, the information entered during the origination, entitlement, and set-up phases are combined together with other information such as account balance, customer credit score, age, etc. to assess the relative risk of the claim being fraudulent, and assign a risk score. The risk assessment phase 80 of the claim processing system 10 utilizes a tool based upon advanced predictive modeling techniques for enabling the insurance company to assess the relative risk associated with a claim. [0075] Statistical modeling utilizes data attributes of all insureds to develop an automated risk assessment tool ("RAT") 36 (see FIG. 3) for assessing the risk 
In respect to claim 21, the combined invention of Becerra, Loda, and Allen disclose the computer readable memory device of claim 19 (see Id.), Loda disclosing wherein at least one sensor from the one or more sensors is configured to measure the temperature in the CSU (see at least [0024] The system 13 includes a server 15. The server 15 may monitor the conditions in or near the shipping container 11 and/or gather data about the products within the container 11. To assist such tasks, the server 15 may interact with one or more sensors. As shown in FIG. 2, examples of suitable sensors include a camera 17 (video or still), environmental sensors (e.g., temperature, humidity), chemical sensors, radiological sensors, location sensors (e.g., GPS), accelerometers, smoke detectors, and sensors to detect tampering with the container 11 (e.g., a contact switch 19, to indicate when the container 11 is opened, motion detectors, etc.). The sensors could be hard wired to the server 15, removably connected to the server 15 (e.g. through a USB port) or wirelessly connected to the server).

In respect to claim 22, the combined invention of Becerra, Loda, and Allen disclose the computer readable memory device of claim 19 (see Id.), Loda disclosing wherein at least one sensor from the one or more sensors is configured to measure the humidity in the CSU (see at least [0024] The system 13 includes a server 15. The server 15 may monitor the conditions in or near the shipping container 11 and/or gather data about the products within the container 11. To assist such tasks, the server 15 may interact with one or more sensors. As shown in FIG. 2, examples of suitable sensors include a camera 17 (video or still), environmental sensors (e.g., temperature, humidity), chemical sensors, radiological sensors, location sensors (e.g., GPS), accelerometers, smoke detectors, and sensors to detect tampering with the container 11 (e.g., a contact switch 19, to indicate when the container 11 is opened, motion detectors, etc.). The sensors could be hard wired to the server 15, removably connected to the server 15 (e.g. through a USB port) or wirelessly connected to the server).

In respect to claim 23, the combined invention of Becerra, Loda, and Allen disclose the computer readable memory device of claim 19 (see Id.), Loda disclosing wherein at least one sensor from the one or more sensors is configured to measure the acceleration associated with the CSU (see at least [0024] The system 13 includes a server 15. The server 15 may monitor the conditions in or near the shipping container 11 and/or gather data about the products within the container 11. To assist such tasks, the server 15 may interact with one or more sensors. As shown in FIG. 2, examples of suitable sensors include a camera 17 (video or still), environmental sensors (e.g., temperature, humidity), chemical sensors, radiological sensors, location sensors (e.g., GPS), accelerometers, smoke detectors, and sensors to detect tampering with the .

In respect to claim 26, the combined invention of Becerra, Loda, and Allen disclose the computer readable memory device of claim 19 (see Id.), Allen further disclosing wherein the executable instructions when executed cause the processor to define one or more causes for real occurred damages (see at least col 23, lines 37 – 49: For exemplary purposes only, in one embodiment, sensors 90 ( e.g., detection devices) are utilized at an insured property. Sensors 90 may be installed at the insured property for utilization with system 100, they may be reconfigured to 40 work in cooperation with system 100, and they may include personal computing devices (e.g., smart phone, tablet). Informatics from sensors 90 may be analyzed by data engine 120 to determine, for exemplary purposes only, what item was damaged ( e.g., a wall, a window, a roof, an appliance, 45 furniture), what type of damage occurred ( e.g., fire damage, flood damage, rain damage, wind damage), and/or when the damage occurred (e.g., a specific time and/or a range or plurality of times)).

Claims 32 – 34, and 37 recite a system performing the same steps as found in claims 19, 20, 21, and 26, and are rejected using the same rationale.

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Becerra et al. (U.S. 2010/0145734; hereinafter Becerra), in view of Loda (U.S. 2006/0164239), in further view of Allen et al. (U.S. 10,713,726; hereinafter Allen), in further view of Landstrom et al. (U.S. 2009/0083078; hereinafter Landstrom). 
	Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Becerra et al. (U.S. 2010/0145734; hereinafter Becerra), in view of Loda (U.S. 2006/0164239), in further view of Allen et al. (U.S. 10,713,726; hereinafter Allen), in further view of Landstrom et al. (U.S. 2009/0083078; hereinafter Landstrom). 

In respect to claim 24, the combined invention of Becerra, Loda, and Allen disclose the computer readable memory device of claim 19 (see Id.), and while Loda further discloses wherein the journey comprises a plurality of segments (see at least [0003] ... However, depending on the location of the shipping container at the time, it may be many hours or days before the damage is detected. For example, the container may be one of hundreds on board a cargo ship or freight train. As such vehicles are often out to sea or en route  then the executable instructions when executed cause the processor to point on one or segments that are related to the DFL.
	Analogous art Landstrom discloses the executable instructions when executed cause the processor to point on one or segments that are related to the DFL (see at least [0071] After the "define merchandise" process begins at step 200, the system receives the location information, damage discovery information, or tracking number for the package at Step 202. This location information [i.e. one or segments that are related to the DFL]  or tracking number for the package may be derived from a source connected to a system operating the present invention, such as an electronic invoice. Damage discovery information includes information about where in the system the damage was discovered, possible system conditions, time when the damage to the package was discovered, and name of personnel associated with the package (such as, the name of the supervisor working at the time of discovery). The location information or tracking number may also be entered by an end user via a user interface. Furthermore, the location information or tracking number may be received during or before the execution of the "define merchandise" process 200. This step 202, in one embodiment, may be omitted depending on the informational requirements or particular characteristics of the system operating the present invention).
	It would have been obvious to one of ordinary skill in the art to include in the insurance claim analysis system of Becerra, Loda, and Allen the determination of the location where the damage occurred as taught by Landstrom since the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that it would produce a predictable result of using location determination to determine possible conditions that may have led to the claimed loss.  

In respect to claim 25, the combined invention of Becerra, Loda, Allen, and Landstrom disclose the computer readable memory device of claim 24, Loda further disclosing wherein at least one segment of the journey is implemented by a vehicle (see at least [0003] ... However, depending on the location of the shipping container at the time, it may be many hours or days before the damage is detected. For example, the container may be one of hundreds on board a cargo ship or freight train. As such vehicles are often out to sea or en route for days at a time, the condition of the cargo may go for long periods of time without inspection).

Claims 35 and 36  recite a system performing the same steps as found in claims 24 and 25, and are rejected using the same rationale.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Becerra et al. (U.S. 2010/0145734; hereinafter Becerra), in view of Loda (U.S. 2006/0164239), in further view of Official Notice.

In respect to claim 29, the combined invention of Becerra and Loda disclose the computer readable memory device of claim 28, however they may not explicitly disclose wherein the high-end computer is "General purpose machine type family N1", which is maintained by Google, USA.
	Examiner takes Official Notice that a “General purpose machine type family N1", which is maintained by Google, USA was well known at the time of the invention4. 
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very  substitution itself- that is the old and well known machine type family N1 processor with the computer system in Becerra and Loda. 
Thus, the simple substitution of one known element for another producing a predictable result of off-loading the processing of the claims to a cloud system, to save either resources or money,  renders the claim obvious. 
	
Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
See attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALAN S MILLER/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        






	
	



	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2173.05(u); Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).
        2 “It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea. Rather, the components must involve more than performance of “‘well understood, routine, conventional activit[ies]’ previously known to the industry.” Alice, 134 S. Ct. at 2359 (quoting Mayo, 132 S.Ct. at 1294)”. Id, pages 10-11.  “Likewise, the server fails to add an inventive concept because it is simply a generic computer that “administer[ s]” digital images using a known “arbitrary data bank system.” Id. at col. 5 ll. 45–46. But “[f]or the role of a computer in a computer-implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of ‘well-understood, routine, [and] conventional activities previously known to the industry.’” Content Extraction, 776 F.3d at 1347–48 (quoting Alice, 134 S. Ct at 2359). “These steps fall squarely within our precedent finding generic computer components insufficient to add an inventive concept to an otherwise abstract idea. Alice, 134 S. Ct. at 2360 (“Nearly every computer will include a ‘communications controller’ and a ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”); Content Extraction, 776 F.3d at 1345, 1348 (“storing information” into memory, and using a computer to “translate the shapes on a physical page into typeface characters,” insufficient confer patent eligibility); Mortg. Grader, 811 F.3d at 1324–25 (generic computer components such as an “interface,” “network,” and “database,” fail to satisfy the inventive concept requirement); Intellectual Ventures I, 792 F.3d at 1368 (a “database” and “a communication medium” “are all generic computer elements”); BuySAFE v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive.”)”. TLI Communications LLC v. AV Automotive L.L.C., (No. 15-1372, (Fed. Cir. May 17, 2016)), at *12-13
        
        3 “Nor, in addressing the second step of Alice, does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a sufficient inventive concept. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted))”. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 U.S.P.Q.2d 1636 (Fed. Cir. 2015). 
        
        
        4 See, e.g. Applicant’s specification, [0023], [0025], [0071], [0076], and the search results labeled General purpose machine type family N1 – Google Search.